Title: From James Madison to Charles Pinckney, 18 January 1803 (Abstract)
From: Madison, James
To: Pinckney, Charles


18 January 1803, Department of State. “My letters of Novr. 27th and Jany 10th communicated the information which had been received at those dates, relating to the violation at New Orleans of our Treaty with Spain; together with what had then passed between the House of Representatives and the Executive on the subject.… He has accordingly selected for this service, with the approbation of the Senate, Mr. Monroe formerly our Minister Plenipotentiary at Paris, and lately Governor of the State of Virginia, who will be joined with Mr Livingston in a Commission extraordinary to treat with the French Republic, and with yourself in a like Commission, to treat, if necessary with the Spanish Government.… From a letter received by the President from a respectable person, it is inferred with probability that the French Government is not averse to treat on those grounds, and such a disposition must be strengthened by the circumstances of the present moment.
“Though it is probable that this Mission will be completed at Paris, if its objects are at all attainable, yet it was necessary to apprize you thus far of what is contemplated both for your own satisfaction and that you may be prepared to co-operate on the occasion as circumstances may demand. Mr. Monroe will not be able to sail for two weeks or perhaps more.
“Of the letters written to you on the infraction of our rights at New Orleans, several copies have already been forwarded. Another is now inclosed. It is of the deepest importance that the Spanish Government should have as early an opportunity as possible of correcting and redressing the injury. If it should refuse or delay to do so, the most serious consequences are to be apprehended. The Government and people of the United States, are friendly to Spain, and know the full value of peace: but they know their rights also, and will maintain them. The Spirit of the nation is faithfully expressed in the resolution of the House of Representatives above referred to. You will make the proper use of it with the Spanish Government in accelerating the necessary orders to its officer at New Orleans, or in ascertaining the part it means to take on the occasion.
“The Convention with Spain is now before the Senate who have not come to a decision upon it. As soon as its fate is known I shall transmit you the necessary information.”
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). 3 pp.



   
   The omitted passages indicated by the ellipses here and above are the same as in JM’s 18 Jan. 1803 letter to Livingston.



   
   JM may have enclosed a copy of his 10 Jan. 1803 letter to Pinckney.




   
   See JM to Pinckney, 10 Jan. 1803, n. 3.



   
   On 3 Mar. 1803 the Senate first rejected, then voted to reconsider, the convention that Jefferson had submitted on 11 Jan. The reconsideration took place in the following session, and the convention was ratified on 9 Jan. 1804. The delay necessitated a new ratification by Spain. Angered by the passage of the Mobile Act in March 1804, the Spanish refused to ratify, and the agreement was not completed until 1818 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:447–48, 462; French Ensor Chadwick, The Relations of the United States and Spain: Diplomacy [New York, 1909], pp. 70–71; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:495–97).


